Citation Nr: 1746968	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for depressive disorder from January 29, 2013, to January 4, 2016, and since May 1, 2016.

2.  Entitlement to a compensable rating for bilateral pes planus from January 20, 2011, to September 2, 2015.  

3.  Entitlement to restoration of a 30 percent rating for left shoulder status post torn rotator cuff, arthroscopy, subacromial decompression, partial distal clavicle repair, and mini open rotator cuff repair.

4.  Entitlement to restoration of a 30 percent rating for chronic right shoulder rotator cuff tendonopathy.

5.  Entitlement to a total disability rating based upon unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to February 1981.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified at a June 2017 videoconference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  From January 29, 2013, to January 4, 2016, and since May 1, 2016, the Veteran's depressive disorder was manifested by symptoms including: (1) occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood; (2) some suicidal ideation; (3) impaired impulse control; (4) some neglect of personal appearance and hygiene; (5) difficulty in adapting to stressful circumstances, including work or a work-like setting; and (6) inability to establish and maintain effective relationships.  

2.  From January 20, 2011, to September 2, 2015, the Veteran's bilateral pes planus was manifested by symptoms including pain on manipulation and use.  This manifestation most nearly approximates the criteria for a 10 percent disability rating.

3.  A January 2014 rating decision proposed to reduce the Veteran's evaluation assigned for the bilateral shoulder disabilities; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence and of the right to request a predetermination hearing within 30 days.

4.  In February 2015, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for the bilateral shoulder disabilities from 30 percent to 10 percent each, effective May 1, 2015.

5.  At the time of the February 2015 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with the bilateral shoulder disabilities.

6.  The Veteran's service-connected disabilities have precluded him from being able to obtain and/or maintain a substantially gainful occupation since June 1, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for depressive disorder have been met from January 29, 2013, to January 4, 2016, and since May 1, 2016.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400, General Rating Formula for Mental Disorders (2016).

2.  The criteria for a rating of 10 percent for bilateral pes planus have been met from January 20, 2011, to September 2, 2015.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

3.  The reduction in the left shoulder disability rating from 30 percent to 10 percent effective May 1, 2015, was improper, and restoration of the prior rating is warranted.  See 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, DC 5010-5019 (2016).

4.  The reduction in the right shoulder disability rating from 30 percent to 10 percent effective May 1, 2015, was improper, and restoration of the prior rating is warranted.  See 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, DC 5201-5019 (2016).

5.  The criteria for entitlement to a schedular TDIU have been met since June 1, 2014.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran generally contends that: (1) the symptoms of his depressive disorder, bilateral pes planus, and bilateral shoulder disabilities are more severe than contemplated by their current ratings; and (2) the functional limitations resulting from these disabilities have precluded obtaining and/or maintaining a substantial gainful occupation since June 1, 2014.  See June 2017 Hearing Transcript.  Based on the evidence discussed below, the Board finds that: (1) the Veteran's depressive disorder symptoms most closely approximated those contemplated by a 70 percent rating from January 29, 2013, to January 4, 2016, and since May 1, 2016; (2) the Veteran's bilateral pes planus symptoms most closely approximated those contemplated by a 10 percent rating from January 20, 2011, to September 2, 2015; (3) at the time of the February 2015 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with the bilateral shoulder disabilities; and (4) the Veteran's service-connected disabilities have precluded him from being able to obtain and/or maintain a substantially gainful occupation since June 1, 2014.

Increased Rating for Depressive Disorder

The rating for the depressive disorder has fluctuated over time: 30 percent disabling from February 3, 2012, to January 28, 2013; 50 percent disabling from January 29, 2013, to January 4, 2016; 100 percent disabling from January 5, 2016, to April 30, 2016 (see 38 C.F.R. § 4.29); and 50 percent disabling since May 1, 2016.  See March 2016 Codesheet.  The Veteran did not appeal the May 2012 rating decision (granting service connection for depressive disorder and assigning a 30 percent rating) or the April 2013 rating decision (increasing the depressive disorder rating from 30 to 50 percent); the Veteran only appealed the February 2015 rating decision (denying a rating in excess of 50 percent).  As such, the only staged ratings currently before the Board are the: (1) 50 percent rating from January 29, 2013, to January 4, 2016; and (2) 50 percent rating since May 1, 2016.   

The Veteran generally contends that his mental health symptoms are more severe than contemplated by the current rating at 50 percent.  See June 2017 Hearing Transcript.  The Veteran also asserted that an increase to the schedular rating of 70 percent would satisfy this appeal.  Id.  Based on the evidence currently of record, the Board finds that the Veteran's symptoms most closely approximated those contemplated by a 70 percent rating from January 29, 2013, to January 4, 2016, and since May 1, 2016, warranting an increased rating.  See 38 C.F.R. § 4.130, DC 9400, General Rating Formula for Mental Disorders.  As the Board has awarded the maximum benefits sought, the Board considers this appeal resolved in full.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial; circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  However, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The March 2013 VA psychiatric examination assessed symptoms of: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting; the examiner also noted that the Veteran had thoughts of wanting to hurt others at work, low energy, varied concentration and appetite, poor money management, including problems gambling, and difficulty maintaining social relationships.  

The December 2014 VA psychiatric examination assessed symptoms of: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting; the examiner also noted that the Veteran had low energy and poor concentration.  The examiner opined that these symptoms would result in reduced reliability and productivity at work. 

The September 2015 VA psychiatric examination assessed symptoms of: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, and difficulty in adapting to stressful circumstances, including work or a worklike setting; the examiner also noted that the Veteran's thought process was mildly circumstantial and vague at times, his abstract thought processes were "somewhat" concrete, and his analytical ability was difficult at times.  The examiner opined that these symptoms would result in difficulty concentrating and maintaining interpersonal relationships at work.

In a February 2016 Correspondence, the Veteran's psychiatrist explained how she had followed the Veteran through the Clement Zablocki VAMC since March 14, 2011.  She stated that the Veteran's depression and physical problems had "gradually worsened over the years" and that it was unclear which was "more responsible for [the Veteran's] inability to work and take care of himself."  She also described how the Veteran relapsed on alcohol and drugs over the past year, after years of sobriety.  

From January 5, 2016, to January 7, 2016, the Veteran was hospitalized at Milwaukee VAMC with diagnoses of: major depressive disorder, severe, recurrent without psychosis; alcohol use disorder; and cocaine use disorder.  From May 26, 2016, to May 31, 2016, the Veteran was hospitalized at Milwaukee VAMC with a diagnosis of detox.  From June 3, 2016, to June 6, 2016, the Veteran was hospitalized at Milwaukee VAMC with a diagnosis of cocaine dependency.  From August 22, 2016, to August 25, 2016, the Veteran was hospitalized at Milwaukee VAMC with a diagnosis of suicidal ideation.

During the June 2017 hearing, the Veteran testified that he: (1) has chronic sleep impairment, is tired all the time, and has no energy to do anything; (2) has daily depression with low mood and, some days, does not want to exist and has suicidal thoughts; (3) has low motivation to perform daily tasks and does not even go out during the day because he only feels safe during the late night; (4) is socially isolated and detached, avoids relationships with others (friends, family, and general public); (5) has crying spells and cries all the time; (6) has difficulty adapting to stressful circumstances; (7) has problems concentrating and has a mind always wandering; (8) neglects his personal appearance and hygiene because he lacks the motivation to take care of himself, including shaving, bathing, and changing clothes; (9) sometimes has problems with anger or irritability that makes him raise his voice or get irritated with others, which makes it difficult to establish or maintain effective work and social relationships.   

The weight of the aforementioned evidence indicates that the Veteran's symptoms have most closely approximated those contemplated by a 70 percent rating, rather than a 50 percent rating, from January 29, 2013, to January 4, 2016, and since May 1, 2016.  See 38 C.F.R. § 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders.  Specifically, the evidence indicates: occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood; some suicidal ideation; impaired impulse control; some neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Therefore, the Board finds that the preponderance of the evidence is in favor of a finding that a rating of 70 percent is warranted.  The Board reiterates that, since the Veteran's representative indicated during his Board hearing that a 70 percent rating for this disability would satisfy this portion of the appeal, this is an award of the maximum benefits sought upon appeal and the Board considers this appeal resolved in full.

Compensable Rating for Bilateral Pes Planus

The rating for the bilateral pes planus has fluctuated over time: noncompensable from January 20, 2011, to September 2, 2015; and 10 percent disabling since September 3, 2015.  See March 2016 Codesheet.  The Veteran did not appeal the 10 percent rating beginning September 3, 2015; rather, the Veteran appealed the noncompensable rating from January 20, 2011, to September2, 2015 (seeking a 10 percent rating since January 20, 2011).  See May 2015 Notice of Disagreement; June 2017 Hearing Transcript.  As such, the only staged rating currently before the Board is the noncompensable rating from January 20, 2011, to September 2, 2015.   

The Veteran generally contends that his bilateral pes planus symptoms are more severe than contemplated by the noncompensable rating assigned from January 20, 2011, to September 2, 2015.  See June 2017 Hearing Transcript.  The Veteran also asserted that an increase to the schedular rating of 10 percent for this period would satisfy this appeal.  Id.  Based on the evidence currently of record, the Board finds that the Veteran's symptoms for this period most closely approximated those contemplated by a 10 percent rating and warrant an increased rating.  See 38 C.F.R. § 4.71a, DC 5276.  As the Board has awarded the maximum benefits sought, the Board considers this appeal resolved in full.

A noncompensable rating is warranted for mild pes planus, symptoms relieved by built-up shoe or arch support.  Id.  A 10 percent rating is warranted for moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Id.  

During the June 2017 hearing, the Veteran testified that his bilateral pes planus was manifested by: burning, hotness, numbness in toes and an inability to stand or walk for longer than one hour without pain.  See June 2017 Hearing Transcript.  The Veteran stated that, even before the September 2015 VA examination (the date on which the rating was increased to 10 percent), he had pain in his feet even with orthotics.  Id.  The Veteran is competent to report the symptom of pain because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the reports have remained longitudinally consistent throughout the record, these reports are also credible and highly probative.  As such, based on the Veteran's reported pain on manipulation and use of the bilateral feet from January 20, 2011, to September 2, 2015, the Board finds that a rating of 10 percent is warranted.  The Board reiterates that, since the Veteran's representative indicated during the hearing that a 10 percent rating since the beginning of the appeal period would satisfy this portion of the appeal, this is an award of the maximum benefits sought upon appeal and the Board considers this appeal resolved in full.

Rating Reductions of the Bilateral Shoulder Disabilities

The rating for the bilateral shoulder disabilities has fluctuated over time.  The left shoulder disability has been rated as follows: 30 percent disabling from August 9, 2011, to August 14, 2011; 100 percent disabling from August 15, 2011, to October 31, 2011 (see 38 C.F.R. § 4.30); 30 percent disabling from November 1, 2011, to April 30, 2015; 10 percent disabling from May 1, 2015, to September 2, 2015; and 20 percent disabling since September 3, 2015.  See March 2016 Codesheet.  The right shoulder disability has been rated as follows: 30 percent disabling from February 3, 2012, to March 15, 2015; 100 percent disabling from March 16, 2015, to May 31, 2015 (see 38 C.F.R. § 4.30); 10 percent disabling from June 1, 2015, to September 2, 2015; and 20 percent disabling since September 3, 2015.  Id.  The Veteran only appealed the February 2015 rating decision (which decreased each rating from 30 percent to 10 percent effective May 1, 2015).  As such, the only issue currently before the Board is whether restoration of a 30 percent rating is warranted for: (1) the left shoulder disability since May 1, 2015; and (2) the right shoulder disability since June 1, 2015.

The Veteran generally contends that his bilateral shoulder disabilities have not improved and/or any improvements have not resulted in greater ability to function under the ordinary conditions of life and work.  See June 2017 Hearing Transcript.  The Veteran also asserted that a restoration of the schedular rating of 30 percent for both shoulders would satisfy this appeal.  Id.  Based on the evidence currently of record, the Board finds that, at the time of the February 2015 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with the bilateral shoulder disabilities and that restoration is warranted.  See 38 U.S.C.A. §§ 1155, 5107, 5112; 38 C.F.R. §§ 4.7, 4.10, 4.130, DC 5010-5019, 5201-5019; Brown v. Brown, 5 Vet. App. 413, 420-21.  As the Board has awarded the maximum benefits sought, the Board considers this appeal resolved in full.

To reduce a rating, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  It must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

A January 2014 rating decision proposed to reduce the Veteran's evaluation assigned for the bilateral shoulder disabilities; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence and of the right to request a predetermination hearing within 30 days.  In February 2015, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for the bilateral shoulder disabilities from 30 percent to 10 percent each, effective May 1, 2015.  The fact-finder reduced the bilateral shoulder ratings because "[o]rthopedic treatment records indicated improvement in range of motion, which was confirmed by [the January 2014 and December 2014] VA examination[s]."  See January 2014 Rating Decision; February 2015 Rating Decision.  However, at the time of the February 2015 rating decision, the evidence of record failed to establish objective improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with the bilateral shoulder disabilities.  The January 2014 and December 2014 examinations were conducted while the Veteran was still working and using his shoulders and did not fully contemplate the effects of the Veteran's additional range of motion loss during flare-ups.  As these findings do not fully contemplate whether any noted improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work, the Board finds that the rating reductions were improper and that restoration is warranted.  The Board reiterates that this is an award of the maximum benefits sought upon appeal and the Board considers this appeal resolved in full.

Schedular TDIU

The Veteran generally contends that the symptoms associated with his service-connected disabilities preclude him from obtaining and maintaining gainful employment.  See June 2017 Hearing Transcript.  The Veteran also asserted that a grant of schedular TDIU beginning June 1, 2014, would satisfy this appeal.  Id.  Based on the evidence currently of record, the Board finds that the functional impairments caused by the Veteran's service-connected disabilities overshadow any professional skills acquired during and after service and preclude him from obtaining and/or maintaining a substantially gainful occupation and that TDIU is warranted.  As the Board has awarded the maximum benefits sought, the Board considers this appeal resolved in full.

The Veteran obtained a high school degree and one year of college education.  See June 2017 Hearing Transcript.  He has a limited work history in physical settings and last worked full-time in June 2014 for a VA compensated work therapy program doing housework, before switching to part-time schedule from June 2014 to March 2015; he has received Social Security disability benefits since June 1, 2014.  Id.  The Veteran's physical disabilities reduce him to sedentary employment and his mental disability precludes the ability to obtain and/or maintain employment at a sedentary level.  See October 2015 VA foot examination (concluding that, just based on the Veteran's bilateral pes planus alone, the Veteran would "need to be in [an] occupation where he could be sedentary and do desk work for a majority of the day"); October 2015 VA shoulders examination (concluding that, just based on the Veteran's bilateral shoulder conditions alone, the Veteran would be "unable to perform work with any overhead lifting" and "cannot lift more than 25-30 lbs . . . limit[ing] him to sedentary, office based work"); September 2015 VA psychiatric examination (concluding that, just based on the Veteran's psychiatric disorder alone, the Veteran may have problems with concentration and interpersonal relationships with his symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, and difficulty in adapting to stressful circumstances, including work or a worklike setting).  As such, the Board finds that, even if the Veteran were able to obtain a substantially gainful occupation, the Veteran would be unable to maintain it due to the symptoms of his service-connected disabilities.  Therefore, the criteria for TDIU have been met.  The Board reiterates that this is an award of the maximum benefits sought upon appeal and the Board considers this appeal resolved in full.


ORDER

An evaluation of 70 percent for the depressive disorder is granted from January 29, 2013, to January 4, 2016, and since May 1, 2016.
 
An evaluation of 10 percent for bilateral pes planus is granted from January 20, 2011, to September 2, 2015. 

Restoration of a 30 percent evaluation is granted for the left shoulder disability since May 1, 2015.

Restoration of a 30 percent evaluation is granted for the right shoulder disability since June 1, 2015.  

Entitlement to a schedular TDIU is granted. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


